     Case 1:20-cv-00686-DAD-SKO Document 17 Filed 11/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JULIE ADAMS,                                      No. 1:20-cv-00686-DAD-SKO
12                    Plaintiff,

13            v.                                       ORDER DIRECTING THE CLERK OF
                                                       COURT TO CLOSE THE CASE
14   LIBERTY LIFE ASSURANCE
     COMPANY OF BOSTON,                                (Doc. 16)
15

16                        Defendant.

17

18
              On November 9, 2020, the parties filed a joint stipulation dismissing the action with
19
     prejudice. (Doc. 16.) In light of the parties’ stipulation, this action has been terminated, see Fed.
20
     R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has
21
     been dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.
22

23   IT IS SO ORDERED.
24
     Dated:        November 10, 2020                               /s/   Sheila K. Oberto             .
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
